                                                                      Case 2:16-cv-00399-APG-DJA Document 74 Filed 11/07/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   NICHOLAS BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for Bank of America, N.A., successor
                                                                 by merger to BAC Home Loans Servicing, LP
                                                             8   f/k/a Countrywide Home Loans Servicing, LP
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                                    DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                      Case No.: 2:16-cv-00399-APG-DJA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                               MERGER TO BAC HOME            LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13 SERVICING, LP F/K/A COUNTRYWIDE
                                                                                                                      MOTION TO REMOVE ATTORNEY FROM
AKERMAN LLP




                                                               HOME LOANS SERVICING, LP,                              ELECTRONIC SERVICE LIST
                                                            14

                                                            15                  Plaintiff,
                                                                 v.
                                                            16
                                                               MOUNTAIN      GATE       HOMEOWNERS
                                                            17 ASSOCIATION; 6517 ANGEL MOUNTAIN
                                                               TRUST;   HAMPTON        &   HAMPTON
                                                            18
                                                               COLLECTIONS, LLC,
                                                            19
                                                                           Defendants.
                                                            20 KENNETH BERBERICH, as Trustee of 6517
                                                               ANGEL MOUNTAIN TRUST,
                                                            21

                                                            22                   Counterclaimant,
                                                                 v.
                                                            23
                                                               BANK OF AMERICA, NA., SUCCESSOR BY
                                                            24 MERGER TO BAC HOME                LOANS
                                                               SERVICING, LP F/K/A COUNTRYWIDE
                                                            25
                                                               HOME LOANS SERVICING, LP, a National
                                                            26 Association; DOE INDIVIDUALS I-X, and
                                                               ROE CORPORATIONS, I-X, inclusive,
                                                            27
                                                                              Counterdefendant.
                                                            28
                                                                                                                  1
                                                                 50740652;1
                                                                    Case 2:16-cv-00399-APG-DJA Document 74 Filed 11/07/19 Page 2 of 2




                                                             1            PLEASE TAKE NOTICE that Bank of America, N.A., successor by merger to BAC Home

                                                             2   Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP hereby provides notice that Jared

                                                             3   M. Sechrist is no longer associated with the law firm of Akerman, LLP.

                                                             4            Akerman, LLP continues to serve as counsel for Bank of America, N.A., successor by

                                                             5   merger to BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP. All,

                                                             6   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             7   action should continue to be directed to Melanie D. Morgan, Esq., Tenesa S. Powell and Nicholas

                                                             8   Belay, Esq.
                                                             9            DATED November 7, 2019.

                                                            10                                                AKERMAN LLP

                                                            11                                                /s/ Nicholas Belay
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                              MELANIE D. MORGAN, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                              Nevada Bar No. 8215
                                                                                                              NICHOLAS BELAY, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                              Nevada Bar No. 15175
AKERMAN LLP




                                                            14                                                1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, Nevada 89134
                                                            15
                                                                                                              Attorneys for Bank of America, N.A., successor by
                                                            16                                                merger to BAC Home Loans Servicing, LP f/k/a
                                                                                                              Countrywide Home Loans Servicing, LP
                                                            17

                                                            18                                          COURT APPROVAL
                                                            19
                                                                          IT IS SO ORDERED.
                                                            20                    November 8, 2019
                                                                          DATE: ________________________
                                                            21

                                                            22                                                __________________________________________
                                                            23                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                              Case No.: 2:16-cv-00399-APG-DJA
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 50740652;1
